Citation Nr: 0921722	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  05-26 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to compensation benefits under 38 C.F.R. 
§ 1151 for a left knee disability claimed as due to VA 
surgery in April 2002.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).

3.  Entitlement to a rating in excess of 50 percent for right 
(major) wrist disability.

4.  Entitlement to a rating in excess of 30 percent for left 
(minor) wrist disability.

5.  Entitlement to a rating in excess of 10 percent for right 
(major) elbow disability.

6.  Entitlement to a rating in excess of 10 percent for left 
(minor) elbow disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1961 to April 1966.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions by the Philadelphia, Pennsylvania Department of 
Veterans Affairs (VA) Regional Office (RO).  In January 2009, 
the Veteran testified at a Travel Board hearing before the 
undersigned; a transcript of the hearing is associated with 
the claims file. 

During the January 2009 hearing, the Veteran raised the issue 
of entitlement to service connection for left thumb 
disability, to include on a secondary basis.  Since this 
issue has not been developed for appellate review, it is 
referred to the RO for appropriate action.

The issues of entitlement to increased ratings for right and 
left elbow disabilities are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is required.


FINDINGS OF FACT

1.  In April 2002 the Veteran underwent a left total knee 
replacement at a VA hospital. 
2.  It is reasonably shown that as a result of that surgery 
he developed a staph infection which was an unforeseen 
consequence of the surgery.  

3.  In January 2009, prior to the promulgation of a decision 
in the appeals, VA received notification from the Veteran 
indicating that he intended to withdraw his appeals seeking 
TDIU and an increased rating for a right wrist disability; 
there are no questions of fact or law remaining before the 
Board in these matters.

4.  The Veteran is right handed.

5.  Throughout the appeal period, the Veteran's left (minor) 
wrist disability has not been productive of unfavorable 
ankylosis in any degree of palmar flexion, or with ulnar or 
radial deviation. 


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to benefits 
under 38 U.S.C.A. § 1151 are met for residuals of a staph 
infection as additional disability due to VA surgery in April 
2002.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.361 (2008).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant are met as to the matters of entitlement to 
TDIU and to an increased rating for a right wrist disability; 
the Board has no further jurisdiction in these matters.  
38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 20.101, 20.202, 20.204 (2008).

3.  A rating in excess of 30 percent is not warranted for the 
Veteran's service-connected left (minor) wrist disability.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.7, 4.410, 4.40, 4.45, 4.71(a), Diagnostic Code (Code) 
5214 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b)(1) (including as amended effective May 30, 
2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Inasmuch as the determination herein constitutes a full grant 
of the claim for benefits under 38 U.S.C.A. § 1151, there is 
no reason to belabor the impact of the VCAA on this matter, 
since any error in notice content or timing is harmless.  

Moreover, given the Veteran's expression of intent to 
withdraw his appeals of entitlement to a TDIU and the rating 
assigned for a wrist disability, further discussion of the 
impact of the VCAA on these claims is not necessary.  

Regarding the left wrist disability claim, the United States 
Court of Appeals for Veterans Claims (Court) has outlined the 
notice that is necessary in a claim for an increased rating.  
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008).  The 
Court held, in essence, that the Secretary must give the 
claimant (1) notice that, to substantiate a claim, the 
claimant must provide (or ask the Secretary to obtain) 
evidence of a worsening of the condition and its impact on 
employment and daily life; (2) notice of how disability 
ratings are assigned; (3) general notice of any diagnostic 
code criteria for a higher rating that would not be satisfied 
by evidence of a noticeable worsening of symptoms and effect 
on functioning (such as a specific measurement or test 
result); and (4) examples of the types of medical and lay 
evidence the claimant may submit to support an increased 
rating claim.

The Veteran was advised of VA's duties to notify and assist 
in the development of his increased rating claim.  While he 
did not receive complete notice prior to the initial rating 
decision, a May 2008 letter provided essential notice under 
Vazquez-Flores.  A September 2008 supplemental statement of 
the case (SSOC) readjudicated the matter after the Veteran 
and his representative had opportunity to respond to the May 
2008 letter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 
20 Vet. App. 537, 541-42 (2006) (finding that a timing defect 
can be cured by notice followed by readjudication of the 
claim by the Agency of Original Jurisdiction).  

Regarding VA's duty to assist, all available, pertinent post-
service treatment records have been obtained, and all 
evidence constructively of record (VA medical records) 
pertaining to this issue has been secured.  The Veteran has 
not identified any pertinent evidence that remains 
outstanding.  He underwent VA examinations in 2002 and 2008 
and testified at a personal hearings in 2006 and 2009.  The 
Board is satisfied that evidentiary development as to the 
left wrist issue is complete; VA's duty assist is met.

II.  Benefits Under 38 U.S.C.A. § 1151

The Veteran contends that as a result of a left total knee 
replacement at a VA hospital in April 2002, he developed a 
staph infection.  Thereafter, his left knee prosthesis had to 
be removed and another prosthesis was placed in 2003.  

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service connected.  See 38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.361.
For claims filed on or after October 1, 1997, as in this 
case, the claimant must show that the VA treatment in 
question resulted in additional disability and that the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.

In determining whether additional disability exists, VA 
compares the veteran's physical condition immediately prior 
to the surgery upon which the claim for benefits is based 
with the physical condition after the surgery.  38 C.F.R. 
§ 3.361(b).  To establish actual causation, the evidence must 
show that the hospital care, medical or surgical treatment, 
or examination resulted in the veteran's additional 
disability.  Merely showing that a veteran received treatment 
and subsequently incurred an additional disability does not 
establish causation.  See 38 C.F.R. § 3.361(c).  The 
proximate cause of additional disability is the action or 
event that directly caused the disability, as distinguished 
from a remote contributing cause.  See 38 C.F.R. § 3.361(d).  
To establish that the proximate cause of the claimant's 
disability was some instance of fault on VA's part, the 
evidence must show that VA providers failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider, or that VA furnished the care without the 
veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1).  
Whether the proximate cause of the veteran's additional 
disability was an event not reasonably foreseeable is 
determined on a case-by-case basis depending on what a 
reasonable health care provider would have foreseen.  The 
event need not be completely unforeseeable or unimaginable 
but must be one that a reasonable health care provider would 
not have considered to be an ordinary risk of the treatment 
provided.  In determining whether an event was reasonably 
foreseeable, VA will consider whether the risk of that event 
was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures.  See 38 C.F.R. § 3.361(d)(2). 

When, after careful consideration of all information and lay 
and medical evidence of record in a case, a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, VA will resolve such doubt in favor of the 
claimant.  See 38 U.S.C.A. § 5107(b).  Reasonable doubt is 
defined as an approximate balance of positive and negative 
evidence that does not satisfactorily prove or disprove the 
claim.  Reasonable doubt means a substantial doubt within the 
range of probability, not pure speculation or a remote 
possibility.  

VA treatment records show that the Veteran had been followed 
for years for complaints of left knee pain.  He was working 
as a courier.  In April 2002, the Veteran stopped working and 
underwent a left total knee replacement at a VA medical 
facility.  He signed a consent form for the surgery.

In June 2002 the Veteran presented with pain and swelling in 
his left knee.  He had a fever the previous day.  On 
examination, the left knee was warm and swollen.  The knee 
was aspirated.  The assessment was staph infection of left 
total knee replacement.  A PICC line was started to 
administer long term antibiotics.  The left knee was 
debrided.  The Veteran continued to have problems with his 
prosthesis, and complained of pain, inflammation, and 
instability with gait and stairs.

In August 2002, the Veteran was seen for ongoing problems 
with left knee pain and instability.  In October 2002, his 
infected left knee prosthesis was removed.  A PICC line was 
placed to enable the Veteran to self-administer antibiotics 
at home, three times daily.  He was placed in a straight leg 
brace.

December 2002 VA treatment records note that the Veteran had 
lost 30 pounds in the past three months.  There was no longer 
any sign of infection in the left knee.  He was able to walk 
with a cane and a straight leg brace.  The antibiotic block 
was removed and a new left knee prosthesis was placed on 
December 12, 2002.  He was sent home in a knee immobilizer 
(straight leg brace).

A January 2003 VA follow-up report notes that the Veteran was 
healing well and able to walk with a cane.

In a May 2005 opinion, a VA examiner stated that the Veteran 
was out of work and at home from the date of his first knee 
replacement in April 2002 until he recovered from his second 
knee replacement in 2003.  When using the straight leg brace, 
he was unable to walk down stairs (instead he had to slide 
down the stairs on his buttocks).  He was also unable to 
drive during this time.  After he recovered from the December 
2002 knee replacement, he found employment similar to the 
work he was doing in early 2002.  He had also gained back the 
weight he lost during his post-operative course.  After 
reviewing the claims file, the VA examiner stated that he 
could find no evidence of any improper medical care on the 
part of VA.  In addition, he stated, "It is my medical 
opinion that obviously this patient's knee infection and 
subsequent clinical course . . .did result in additional 
disability, which was not a necessary consequence of such 
treatment."

There is evidence that the Veteran had additional disability 
as a result of the April 2002 surgery performed at a VA 
facility.  As noted above, in a May 2005 opinion, a VA 
examiner stated that the Veteran's left knee infection and 
subsequent residuals were secondary to his April 2002 
surgery.  There is no medical opinion of record  specifically 
to the contrary.  

Having concluded that the residuals of a staph infection is 
additional disability due to VA surgery, the Board proceeds 
to consideration of the further requirements necessary to 
establish § 1151 entitlement.  A review of the record did not 
reveal that prior to the April 2002 surgery the Veteran was 
advised that a staph infection was an anticipated or expected 
consequence of the procedure.  Consequently, it may 
reasonably be found that the postsurgical development of a 
staph infection (and subsequent disability and recuperation 
time) was an event not reasonably foreseeable.  The May 2005 
VA examiner's opinion ("  . . which was not the necessary 
consequence of such treatment") supports such conclusion.

In light of the foregoing, the Board concludes that all of 
the legal requirements for establishing entitlement to 
benefits under 38 U.S.C.A. § 1151 are met, and that the award 
of such benefits for residuals of a staph infection as 
additional disability resulting from VA surgery in April 2002 
is warranted.   



III.  TDIU and Right Wrist

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

In a statement received at the January 2009 travel Board 
hearing, the Veteran specifically stated that he wished to 
withdraw his appeal regarding entitlement to a TDIU and the 
rating assigned for a right wrist disability.  Hence, there 
are no allegations of error of fact or law for appellate 
consideration on these claims.  Accordingly, the Board does 
not have jurisdiction to consider appeals in these matters.

IV.  Left Wrist

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Where entitlement to compensation has already been 
established and increase in disability is at issue, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged 
ratings are appropriate in an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The Veteran's service-connected left wrist disability has 
been rated by the RO as 30 percent disabling as a minor hand 
disability under the provisions of Code 5214, ankylosis of 
the wrist.  Under Code 5214, a 40 percent rating is warranted 
for the minor wrist for a disability that results in 
unfavorable ankylosis in any degree of palmar flexion, or 
with ulnar or radial deviation.  A 30 percent rating is 
warranted for the minor wrist if ankylosis is in any other 
position except favorable.  Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992).  The only other Code applicable to wrist 
disabilities is Code 5215 for limitation of motion of the 
wrist.  However, as the maximum  rating allowed under this 
code is 10 percent, this code is not applicable to the 
instant analysis.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The Veteran submitted the instant claim for increase in 
October 2001.

An April 2002 VA examination report notes the Veteran's 
history of a left wrist fracture and degenerative joint 
disease.  He complained that he had no motion in his left 
wrist.  Examination revealed ankylosis or total fusion of the 
left wrist joint at 0 degrees with no mobility or range of 
motion.  

On VA examination in September 2002 the Veteran's left wrist 
was fixed in 25 degrees of flexion ankylosis.  The left wrist 
was swollen and there was no range of motion.  

A December 2008 VA examination report notes the Veteran's 
history of a fall and resulting left wrist disability during 
his military service.  He had multiple surgeries 
subsequently.  He currently was working as a diesel mechanic.  
He complained of left wrist pain and lack of mobility.  He 
denied any flare-ups.  Examination revealed no range of 
motion in the left wrist.  It was fixed at 0 degrees.  The 
examiner noted that there would be no additional functional 
loss due to such factors as instability or fatigability as 
there was no motion in the wrist. 

Initially, the Board notes that the RO has rated the 
Veteran's left wrist disability as the minor or non-dominant 
hand.  He has not indicated otherwise, and his service 
treatment records show that he is right hand dominant.  38 
C.F.R. § 4.69.

Based on the medical evidence of record, the Board finds the 
criteria for a 40 percent disability raring for the Veteran's 
service-connected left (minor) wrist disability are not met.  
There is no showing of ankylosis at an unfavorable angle.  As 
noted above, there is no competent medical evidence showing 
unfavorable ankylosis in any degree of palmar flexion, or 
with ulnar or radial deviation.  

The Board acknowledges that the Veteran has chronic left 
wrist pain; however, this symptom is already contemplated in 
the current 30 percent rating.  Even with consideration of 
DeLuca factors, such as limitation due to pain, flare-ups, or 
repetitive use, no more than a 30 percent rating is 
warranted.  See December 2008 VA examination report.  The 
competent (medical) evidence of record does not show that at 
any time during the appeal period (see Hart v. Mansfield, 21 
Vet. App. 505 (2007)) the Veteran's left wrist disability met 
the criteria for a higher rating (unfavorable ankylosis in 
any degree of palmar flexion, or with ulnar or radial 
deviation).  

There is nothing in the record to suggest that the schedular 
criteria are inadequate or that the disability picture is 
exceptional so as to warrant referral for extraschedular 
consideration under 38 C.F.R. § 3.321.  See also Thun v. 
Peake, 22 Vet. App. 111 (2008).  The symptoms shown (and 
associated impairment demonstrated) are encompassed by the 
criteria for the 30 percent rating assigned.  Notably, as of 
the most recent VA examination the Veteran was maintaining 
employment as a diesel mechanic despite the left wrist 
disability [and also a 50% rated service-connected right 
wrist disability].

Thus, a preponderance of the evidence is against the 
Veteran's claim for a rating in excess of 30 percent for his 
service-connected status left (minor) wrist disability.  As 
the preponderance of the evidence weighs against the claim, 
the benefit-of-the-doubt doctrine does not apply.  See 38 
U.S.C.A. § 5107(b).


ORDER

Compensation under 38 U.S.C.A. § 1151 is granted for 
residuals of a staph infection as additional disability due 
to VA surgery in April 2002.

The appeal seeking a TDIU is dismissed.

The appeal seeking an increased rating for a right wrist 
disability is dismissed.

A rating in excess of 30 percent for left (minor) wrist 
disability is denied.

REMAND

Regarding the Veteran's service-connected elbow disabilities, 
he has stated that his current symptoms are worse than when 
he was last examined by VA, in May 2004.  See January 2009 
hearing testimony.  VA's duty to assist the Veteran includes 
obtaining a thorough and contemporaneous examination where 
necessary to reach a decision on the claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Reexamination will be requested 
whenever VA determines that there is a need to verify the 
current severity of a disability.  38 C.F.R. § 3.327(a).  
Generally, reexaminations are required if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.  
Therefore, in this case, remand is warranted in order to 
provide the veteran with a new VA compensation and pension 
examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

It is also noteworthy that where entitlement to compensation 
has already been established and increase in disability is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, 
staged ratings are appropriate in an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the 
provider(s) of any additional treatment or 
evaluation he has received for his right 
and left elbow disabilities that are not 
already of record and to provide any 
releases necessary to obtain records of 
such treatment or evaluation.  Obtain 
complete records of all such treatment and 
evaluation from all sources identified by 
the Veteran.

2.  Arrange for an orthopedic examination 
of the Veteran to determine the current 
severity of his right and left elbow 
disabilities.  The Veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination, and any 
indicated tests or studies should be 
completed.  A copy of all pertinent 
criteria for rating elbow disability must 
be available to the examiner for review in 
conjunction with the examination.  The 
examiner should undertake range of motion 
studies for both elbows, noting the 
measurements for flexion and extension, 
any identifying any further limitations 
due to pain, incoordination, weakened 
movement, or excess fatigability on use in 
terms of additional degrees of limitation 
of motion.  If this is not possible, the 
examiner should provide explanation.

3.  Readjudicate the claims for increased 
ratings for left and right elbow 
disabilities, to include consideration of 
the possibility of "staged" ratings, if 
indicated.  If any claim remains denied, 
issue an appropriate SSOC and afford the 
Veteran and his representative the 
appropriate opportunity to respond before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).

______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


